Per Curiam: The record in this case and the errors assigned thereon are the same as in the case of Sprague v. National Bank of America, (ante, p. 149.) The two cases were submitted on the same briefs and abstracts. The opinion filed in the Sprague case is adopted as the opinion in this case, and the same judgment will be entered in this as in that case. The judgment of the circuit court is reversed and that of the Appellate Court affirmed, except as modified in the matter of directions, etc., and the cause is remanded. Reversed and remanded.